Opinión .concurrente del
Juez Asociado Señor Martín
en cuan-to a la segunda parte de la opinión.
San Juan, Puerto Rico, a 18 de abril de 1975
Estoy conforme con la primera parte de la opinión que confirma la decisión de la Junta de Apelaciones sobre Cons-trucciones y Lotificaciones. En cuanto a la segunda parte, o sea, la cuestión de la capacidad jurídica (standing) de la re-ferida Junta de Apelaciones para comparecer ante nos a defender su decisión concurro con el resultado en el sentido de que no tiene tal capacidad, pero no estoy de acuerdo con todo el razonamiento utilizado en apoyo de tal resultado. Dada la conclusión a que llegó este Tribunal respecto a los méritos de la revisión que confirma la decisión de la Junta de Apelaciones creo innecesario la consideración de la cuestión de la capaci-dad jurídica (standing) de dicha Junta de Apelaciones.
Me reservo pues, hasta que surja el caso apropiado, la ex-presión de mi criterio para sostener que la Junta de Apela-ciones no tiene capacidad jurídica para comparecer ante nos a defender sus decisiones.